DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11 July 2022. As directed by the amendment: claims 1 and 16 have been amended, claims 3-5 and 20 have been canceled. Thus claims 1-2, 6-19 and 21-22 are presently pending in this application, and claims 16-19 remain withdrawn. Applicant’s amendments to the Claims have not overcome the claim objection previously set forth in the Non-Final Office Action mailed 13 April 2022. In view of the amendments, the limitations previously objected to are now rejected under 35 U.S.C. 112(b), see below for further details.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 11 July 2022, with respect to the amended claims have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 have been withdrawn, however, as explained further below, the claims are rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 6-15 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a length of the plurality of drip flanges progressively increases in a direction radially outward from the body in a proximal direction such that the plurality of drip flanges define a conical shape,”. It is unclear how a singular length can progressively increase to define a conical shape. For the purpose of examination, using Figure 6 of the present applicant and the description on page 8 of REMARKS filed 11 July 2022, this limitation is being interpreted as “each of the plurality of drip flanges has a length in a direction radially outward from the body, wherein the length of a distal most drip flange has the shortest length, and the length of each successive drip flange is longer than the length of its distally adjacent drip flange, such that the plurality of drip flanges together define a conical shape”. 
Claims 2, 6-15 and 21-22 are rejected as being dependent on claim 1. 
Allowable Subject Matter
Claim 1 and its dependent claims would be allowable if claim 1 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487 A). Cowan ‘429 in view of Swanson teaches a tip for a syringe having a plurality of drip flanges. However, the drip flanges of Swanson all have the same length in a direction radially outward from the body. There is no motivation and it would not be obvious to one of ordinary skill in the art to modify the drip flanges of modified Cowan ‘429 in view of Swanson to each have lengths in a direction radially outward from the body that are successively longer than a distally adjacent drip flange.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783